El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La West India Machinery & Supply Company inició este procedimiento para recobrar ciertas contribuciones pagadas bajo protesta sobre un número de tractores usados para fines *112agrícolas. El demandado excepcionó por falta de hechos su-ficientes para determinar una cansa de acción. El Juez de Distrito sostuvo la excepción y declaró sin lugar la demanda. La teoría de ésta, al igual que la contención principal del de-mandante ante la Corte de Distrito fué que tractores desti-nados y utilizados para fines agrícolas están exentos de con-tribuciones de conformidad con las disposiciones del inciso 8 de la sección 16 de la Ley de Eentas Internas, tal cual fué enmendada en 1931 (Leyes de ese año, páginas 507, 509) por la subdivisión 6 de dicha sección. Sin embargo, la apelante parece haber abandonado esta posición insostenible y se con-forma ahora con argüir que el Tesorero no podía de ningún modo exigir más del 10 por ciento del precio de venta. La ley fija:
“Sobre todo vehículo de motor, incluyendo . . . tractores, . . . que se vendan, traspasen, fabriquen, usen o introduzcan en Puerto Rico, un impuesto de diez (.10) por ciento sobre el precio de venta en Puerto Rico; Disponiéndose, que sobre la. venta, traspaso, fabri-cación, uso o introducción en Puerto Rico de vehículos de motor o lanchas y botes de motor descritos en esta sección, cuyo precio de venta en Puerto Rico exceda de mil quinientos (1,500) dólares y no exceda de dos mil (2,000) dólares el impuesto será de doce y medio (12%) por ciento sobre el precio de v'enta, y sobre la venta, tras-paso, fabricación, uso o introducción en Puerto Rico de vehículos de motor, automóviles y camiones descritos en esta sección, cuyo precio de venta en Puerto Rico excederá de dos mil (2,000) dólares, . . . el impuesto será de quince (15) por ciento sobre el precio de venta; . . .”
El mero hecho de que los tractores no son mencionados eo nomine en una n otra cláusula del Disponiéndose no es suficiente para establecer la exención de tractores agrícolas del aumento en exceso de 10 por ciento sobre vehículos de motor cuyo precio de venta exceda de $1,500. No hay razón aparente por la cual tractores cuyo precio de venta exceda de $1,500 deban estar exentos del impuesto mayor aplica-ble a otros vehículos de motor cuyo precio de venta es igual-mente superior a $1,500. Los tractores están necesariamente *113incluidos en la frase “vehículos de motor . . . descritos en esta sección, ’ ’ ya que ellos están así específicamente incluidos por la primera cláusula de la subdivisión 8 (que acabamos de copiar en parte) inmediatamente anterior al Disponiéndose en cuestión. En ninguna otra parte de da sección 16 se “des-criben” o definen vehículos de motor de manera tal que ex-cluyan los tractores.

Debe confirmarse la sentencia apelada.